690 S.E.2d 701 (2010)
Patricia P. Coyne LIPTRAP
v.
Christopher L. COYNE, Administrator of the Estate of Louis Patrick Coyne.
No. 238P09.
Supreme Court of North Carolina.
January 28, 2010.
T. Keith Black, Greensboro, for Christopher L. Coyne.
L. Patten Mason, Morehead City, for Liptrap.
Prior report: ___ N.C.App. ___, 675 S.E.2d 693.

ORDER
Upon consideration of the petition filed on the 9th of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."